Case 2:17-cv-00578-SPC-MRM Document 25 Filed 12/14/20 Page 1 of 7 PageID 629




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

MICHAEL COURTNEY ESSIX,

            Petitioner,

v.                                                     Case No.: 2:17-cv-578-FtM-38MRM

SECRETARY, DOC and
FLORIDA ATTORNEY
GENERAL,

               Respondents.
                                              /

                                OPINION AND ORDER1

       Before the Court is Michael Courtney Essix’s Amended Petition under

28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (Doc.

12) and Respondent’s limited response (Doc. 16), which argues the Petition

should be dismissed as untimely. Petitioner does not claim he timely filed his

Petition; he instead argues the Court should consider his Petition despite its

untimeliness to correct a miscarriage of justice (Doc. 20).

       28 U.S.C. § 2244, as amended by the Antiterrorism and Effective Death

Penalty Act of 1996, sets a one-year period of limitations to the filing of a




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide, nor does it have any agreements with them. The Court is also not responsible
for a hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:17-cv-00578-SPC-MRM Document 25 Filed 12/14/20 Page 2 of 7 PageID 630




habeas petition by a person in state custody. This limitation period runs from

the latest of:

      (A)    the date on which the judgment became final by the
             conclusion of direct review or the expiration of the time for
             seeking such review;
      (B)    the date on which the impediment to filing an application
             created by State action in violation of the Constitution or
             laws of the United States is removed, if the applicant was
             prevented from filing by such State action;
      (C)    the date on which the constitutional right asserted was
             initially recognized by the Supreme Court, if the right has
             been newly recognized by the Supreme Court and made
             retroactively applicable to cases on collateral review; or
      (D)    the date on which the factual predicate of the claim or claims
             presented could have been discovered through the exercise
             of due diligence.

28 U.S.C. § 2244(d)(1). Here, Petitioner does not allege, nor does it appear

from the pleadings or the record, that the statutory triggers in subsections (B)-

(D) apply. Thus, the limitations period began to run on the date Petitioner’s

conviction became final. 28 U.S.C. § 2244(d)(1)(A). When a conviction becomes

final normally depends on whether the Petitioner petitioned the Supreme

Court for certiorari after losing his direct appeal:

      (1) if the prisoner files a timely petition for certiorari, the judgment
      becomes “final” on the date on which the Supreme Court issues a
      decision on the merits or denies certiorari, or (2) the judgment
      becomes “final” on the date on which the defendant’s time for such
      a petition expires.

Bond v. Moore, 309 F.3d 770, 773 (11th Cir. 2002) (quoting Kaufmann v. United

States, 282 F.3d 1336, 1339 (11th Cir. 2002)).




                                         2
Case 2:17-cv-00578-SPC-MRM Document 25 Filed 12/14/20 Page 3 of 7 PageID 631




       Petitioner was charged by amended information with six counts of

violating an injunction for protection against domestic violence and four counts

of violating terms of pretrial release. (Doc. 17-2 at 2). The County Court of the

Twentieth Judicial Circuit in and for Lee County, Florida held a trial, and a

jury found Petitioner guilty on all counts.           (Id. at 8-10).     The trial judge

sentenced Petitioner to a total of two years and 254 days imprisonment,

followed by five years of probation. (Id. at 12-31). Petitioner appealed his

conviction to the circuit court, but on June 2, 2014, the circuit court accepted

Petitioner’s notice of voluntary dismissal and dismissed the appeal. (Id. at 35).

Since Petitioner did not ultimately seek review from the state court of last

resort, he could not have sought certiorari in the United States Supreme Court.

See Gonzalez v. Thaler, 565 U.S. 134, 154 (2012). Petitioner’s conviction thus

became final on June 2, 2014.

       The limitations period ran for 37 days until Petitioner filed a Rule 3.850

motion on July 10, 2014. (Doc. 17-2 at 39). The county court denied the motion

on September 22, 2014, and entered an amended order denying the motion on

March 19, 2015. (Id.). The circuit court affirmed the denial on April 29, 2015,

and entered a mandate on May 15, 2015.2 (Id. at 62-64). The limitations period

then ran for 108 days. Petitioner filed a successive Rule 3.850 motion on



2
 Petitioner filed several other motions while his Rule 3.850 motion was pending, but they do
not impact the timeliness issue because the limitations period was already tolled.




                                             3
Case 2:17-cv-00578-SPC-MRM Document 25 Filed 12/14/20 Page 4 of 7 PageID 632




September 1, 2015, which the county court denied on March 11, 2016. (Id. at

66-70). The circuit court affirmed on August 23, 2016, and entered a mandate

on September 6, 2016. (Doc. 17-3 at 2-5). Petitioner sought certiorari in

Florida’s Second District Court of Appeals (2nd DCA). (Id. at 7). The 2nd DCA

dismissed the petition for certiorari on October 24, 2016. (Id. at 38). The

limitations period then ran for 220 days until it elapsed on June 2, 2017.

Petitioner filed his original habeas petition in this Court on October 19, 2017,

139 days too late.

      Petitioner filed several other petitions that did not toll the statute of

limitations. First, he filed a Petition for Writ of Mandamus in the Florida

Supreme Court on January 3, 2017. (Doc. 17-3 at 42). He sought a writ

ordering the 2nd DCA to issue a written opinion containing findings of fact and

conclusions of law on his petition for certiorari. (Id. at 46). The Florida

Supreme Court denied the petition on March 13, 2017. (Id. at 109). This Court

finds that the mandamus proceedings did not toll the statute of limitations

because it was not a “review” of Petitioner’s conviction. See Wall v. Kholi, 562

U.S. 545, 553 (2011) (holding that for a proceeding to toll the limitations period,

it must be a “review” of the conviction—meaning “a looking over or

examination with a view to amendment or improvement”). But even if the

mandamus proceedings did toll the limitations period from January 3, 2017,




                                        4
Case 2:17-cv-00578-SPC-MRM Document 25 Filed 12/14/20 Page 5 of 7 PageID 633




through March 13, 2017, the statute of limitations would have elapsed on

August 11, 2017. Thus, the Petition would still be untimely.

       Petitioner filed two more petitions for certiorari on April 7, 2017, and

April 14, 2017. 3 (Doc. 17-3 at 114 and 146). But they were untimely under

Florida rules and thus did not toll the limitations period. State “time limits,

no matter their form, are ‘filing’ conditions.” Pace v. DiGuglielmo, 544 U.S.

408, 417 (2005). Petitions that are untimely under state law are not “properly

filed” and do not toll the statute of limitations. Id. Both petitions for certiorari

sought review of the circuit court’s August 23, 2016 order on his successive

Rule 3.850 motion. Florida Rule of Appellate Procedure 9.100(c) requires a

petition for certiorari to be filed within 30 days of the order to be reviewed, so

a petition for certiorari was due on September 22, 2016. Thus, Petitioner’s two

April 2017 petitions for certiorari did not toll the limitations period.

       Petitioner argues that despite his untimeliness, the Court should grant

the Amended Petition to correct plain error and address a miscarriage of

justice. (Doc. 20). Petitioner argues he is innocent of Count 5—one of six

counts of violating an injunction for protection against domestic violence. The

Supreme Court has held “that actual innocence, if proved, serves as a gateway

through which a petitioner may pass” when otherwise impeded by “expiration


3 The 2nd DCA dismissed the first petition because Petitioner failed to submit the circuit
court’s order after twice being ordered to do so. (Doc. 17-3 at 139-141). Petitioner voluntary
dismissed the second petition. (Id. at 163).




                                              5
Case 2:17-cv-00578-SPC-MRM Document 25 Filed 12/14/20 Page 6 of 7 PageID 634




of the statute of limitations.” McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).

But the Court cautioned “that tenable actual-innocence gateway pleas are rare:

A petitioner does not meet the threshold requirement unless he persuades the

district court that, in light of the new evidence, no juror, acting reasonably,

would have voted to find him guilty beyond a reasonable doubt.” Id. Petitioner

does not qualify for this narrow exception. While he claims to be innocent of

Count 5, he presents no new evidence that might show actual innocence. What

is more, Petition’s argument on this point, even if successful, would not prove

that he did not commit the act underlying Count 5. He merely argues the piece

of evidence on which Count 5 was based—which he calls the “WastePro

letter”—was not introduced at trial. (Doc. 12 at 18). By making this argument,

Petitioner tacitly acknowledges that the offending letter does indeed exist.

Because Petitioner failed to demonstrate actual innocence, he is not excepted

from the statute of limitations.

      For the foregoing reasons, the Court will dismiss the Amended Petition

as untimely.

                   CERTIFICATE OF APPEALABILITY

      A prisoner seeking a writ of habeas corpus has no absolute entitlement

to appeal a district court's dismissal of his petition. 28 U.S.C. § 2253(c)(1).

Rather, a district court must first issue a certificate of appealability (COA). “A

[COA] may issue...only if the applicant has made a substantial showing of the




                                        6
Case 2:17-cv-00578-SPC-MRM Document 25 Filed 12/14/20 Page 7 of 7 PageID 635




denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a

showing, a petitioner must demonstrate that “reasonable jurists would find the

district court's assessment of the constitutional claims debatable or wrong,”

Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

36 (2003) (citations omitted). Petitioner has not made the requisite showing

here and may not have a certificate of appealability on any ground of his

Petition.

      Accordingly, it is now

      ORDERED:

      Petitioner Michael Courtney Essix’s Amended Petition Under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus by a Person in State Custody is

DISMISSED. The Clerk shall enter judgment, terminate all motions and

deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida on December 14, 2020.




Copies: All Parties of Record




                                      7
